Cooley, J.
Collins sued the Marquette & Pacific Rolling Mill Company to recover compensation for labor performed for the company in the year 1877. Beecher was made a joint defendant, as being a stockholder. A bill of particulars being called for by Beecher, was given as follows:



The above work performed as common miner in the Rolling Mill Mine.
On the trial the plaintiff gave evidence tending to show that he was employed to labor ■ for the Rolling Mill Co. in 1877; that W. W. Wheaton was treasurer and general manager of the company in that year, and James Bale superintendent under him, and that Bale, under Wheaton’s direction, gave to the laborers time or due bills when they left respec*438tively. He then offered in evidence the following paper, having first proved the signature to it:
“No. 4099. Negaunee, November 7th, 1877.
Due Maurice Collins for labor from the Rolling Mill Mine on pay day, one hundred thirty-seven dollars ($137).
W. W. Wheaton, Treasurer.
By James Bale, Supt.’’
This was objected to because it varied from the bill of particulars, and the objection was sustained. No other reason was assigned.
The variance from the bill of particulars must consist in this: that the paper rejected did not specify the months in which the labor was performed. But this, we think, was altogether too technical. The paper tended to prove an indebtedness for labor existing at its date, and was admissible on that ground even though, standing alone, it might not have gone far enough to make out the plaintiff’s case. No single item of evidence can be rejected upon the sole ground that it falls short of making a case; if it contributes to that end it must be received, and its sufficiency in connection with the other evidence must be determined on a review of the whole when the case is closed. Moreover, when the sole objection is that the evidence offered varies from the bill of particulars, if the variance is merely formal, it is better to permit an amendment of the particulars than to reject the evidence, because the amendment will generally be in furtherance of justice, unless there is reason to believe the defendant will be prejudiced thereby.
The judgment must be reversed with costs and a new trial ordered.
The other Justices concurred.